Title: To James Madison from George Coggell, 14 February 1814 (Abstract)
From: Coggell, George
To: Madison, James


        § From George Coggell. 14 February 1814. “The petition of George Coggell manufacturer and dealer of New York,
        “Humbly sheweth,
        “That your petitioner removed his family and property to the United States, and took the oath required by law, of his intention to become a citizen thereof, previous to the declaration of war between the United States, and the United Kingdom of Great Britain and Ireland.
        “That the full term required by law to entitle him to the benefits of citizenship not having expired from the date of his taking the aforesaid oath of abjuration (as he conceives of all other countries, and allegiance to them) he has been removed from his usual abode to the interior of the country, and thereby precluded the possibility of attending to his concerns whereby a manufactury in which he is interested is materially injured for want of his personal superintendence, and he retained in duress as if guilty of crime.
        “That removed as he is to a part of the country in which he is unknown, and having a wife and large family to support, he finds it embarrassing in the extreme to procure the necessaries of life while prevented the pursuing his daily occupations.
        “That your petitioner begs that his moral character, his life and habits may be enquired into, if at all desired, or if it be preferred or wished, he will give bond with one or more respectable sureties, or conform to any mode that shall be deemed expedient to direct: and therefore solicits the being permitted by the adoption of some arrangement to attend to and pursue his business without farther hindrance or duress by the marshals.”
      